Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as bein  indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are rejected for the recitation of woven in claim 1 and then knitting in claim 6. A woven and knit are different fabrics. It is believed Applicant intended to recite just a fabric in claim 1 and a knit in claim 6 and the claims have been examined as such. Applicant is advised to clarify the claim language. 
Claim 7 is rejected because it is unclear if Applicant is claimed the weight of all four layers or each layer individually. Applicant is advised to clarify the claim limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (TW 201710082) in view of Liu et al. (CN 109463819) in view of Chen et al. (CN 105421117).
Regarding claims 1-3 and 6, Wakabayashi teaches an antibacterial deodorant (since it is taught as antibacterial) mask and the mask is considered to be quick drying (as Wakabayashi teaches the dryness of the mask is good and the mask is made of such similar materials, such quick drying is considered to be inherent). The mask comprises a mask body and a strap (ear hooks 2) connected to the mask body wherein the mask body comprises a water repellant (nylon fiber) outer cloth layer, a first upright cotton layer (taught as buffer layer which is needle punched and therefor considered to meet the claimed upright cotton layer), a first needle punched cotton layer (the buffer layer is taught as may comprise more than one layer), a melt blown cloth layer (filter layer that is taught as melt blown), a second needle punched cotton layer (buffer layer is taught as more than one layer and also taught as a cushion layer as shown in Example 5 can be close to the outer layer and is also taught as being beneficial adjacent to the mouth layer and therefore would have been obvious to one of ordinary skill in the art to include said buffer layers adjacent to the outer layer and the mouth layer), a second upright cotton layer (again buffer layer is taught as more than one layer and also taught as a cushion layer as shown in Example 5 can be close to the outer layer and is also taught as being beneficial adjacent to the mouth layer and therefore would have been obvious to one of ordinary skill in the art to include said buffer layers adjacent to the outer layer and the mouth layer), an inner cloth layer (or mouth layer). The outer cloth layer, the first upright cotton layer, first needle punched cotton layer, meltblown cloth layer, second needle punched cotton layer, second upright cotton layer and the inner cloth layer are sequentially laminated and connected from outside to inside. 
Wakabayashi is silent regarding the specifics of the inner layer. However, Liu et al. teach using seamless knitting antibacterial polyester yarn (that has zinc ions) with spandex in order to ensure proper fit for functionality of the mask and also for antibacterial properties. It would have been obvious to one of ordinary skill in the art to use the seamless knitted antibacterial yarn with zinc ions and spandex as taught by Liu et al in of the inner layer Wakabayashi in order to ensure proper fit of the mask on the face for functionality of the mask and also for antibacterial properties and arrive at the claimed invention. 
The previous combination is silent regarding the quick drying aid. However, Chen et al. teach a quick drying agent is a moisture absorbing and perspiration releasing finishing agent and applied to a fabric in order to improve comfort, wicking, and release sweat for comfort. It would have been obvious to one of ordinary skill in the art to use the quick drying agent of Chen et al. in the previous combination in order to improve comfort, wicking, and release sweat for comfort and arrive at the claimed invention. 
Regarding claims 4-5, The previous combination is silent regarding the claimed fragrance and fluorescent brightener. However, it is known in the art to use fragrance and fluorescent brighteners in order to improve aesthetics and also add fragrance for sensual appeal. 
Regarding claim 7, the gram weight of the first upright cotton layer, the first needle punched cotton layer, second needle punched cotton layer and the second upright cotton layer is within the claimed range as Wakabayashi teaches the gram weight of each buffer layer is 30-80 gsm. As set forth above, it is unclear if Applicant is claimed the weight of all four layers or each layer individually. Either way, Wakabayashi reads on the present claim. 
Regarding claim 8, the melt blown cloth layer (filter layer) is provided with two layers [0073].
Regarding claim 9, the previous combination is silent regarding the meltblown filtering layer. However, Wakabayashi teaches the filtering layer is to trap particles and viruses and therefore it would have been obvious to one of ordinary skill in the art to have the filtering rate of the meltblown cloth layer including oil pfe>=95% and salt pfe >=95% in order to make the mask more effective as is known in the art and arrive at the claimed invention.
Regarding claim 10, the outer water repellant outer cloth layer is made of nylon cloth and nose bridge strips (or nose fittings) which are located at an upper end part of the surface of the water repellent outer cloth layer and can be bent is connected to the outside of the mask body. Wakabayashi is silent regarding the nose bridge strips being metal, but it would have been obvious to one of ordinary skill to use metal strips given the limited number of choices and given metal nose bridge strips are known in the art to be functional to improve fitting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789